848 F.2d 191
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mason HARRIS, Plaintiff-Appellant,v.Robert JENNINGS, Clerk, Defendant-Appellee.
No. 87-4002.
United States Court of Appeals, Sixth Circuit.
May 10, 1988.

1
Before KEITH and RYAN, Circuit Judges, and BENJAMIN F. GIBSON, District Judge.*

ORDER

2
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed this civil rights action under 42 U.S.C. Sec. 1983 seeking monetary damages and other relief from defendant Robert Jennings.  The district court dismissed the case as frivolous pursuant to 28 U.S.C. Sec. 1915(d) and this appeal followed.  On appeal the parties have briefed the issues, defendant also having filed a motion to dismiss the appeal.


4
Upon consideration, we agree with the district court's disposition of this case for the reasons set forth in the order of October 22, 1987.


5
It is therefore ORDERED the motion to dismiss be denied and the judgment of the district court be affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Benjamin F. Gibson, U.S. District Judge for the Western District of Michigan, sitting by designation